Citation Nr: 1308963	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  07-13 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, claimed as acid reflux, to include as due to undiagnosed illness.
      
2.  Entitlement to service connection for heart palpitations, to include as secondary to service-connected disability and/or as due to undiagnosed illness.

3.  Entitlement to service connection for an upper respiratory disorder, to include asthma, to include as due to undiagnosed illness.

4.  Entitlement to an effective date prior to May 9, 2005, for the award of service connection for hypertension.

5.  Entitlement to an initial rating in excess of 10 percent for service-connected hypertension.

6.  Entitlement to an initial rating in excess of 70 percent for a major depressive disorder with posttraumatic stress disorder (PTSD), to include entitlement to a total disability rating based upon individual unemployability (TDIU), from May 9, 2005, to October 8, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from November 1988 to May 1992 that included service in Southwest Asia from October 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  September 2006 and August 2007 rating decisions of the Houston RO.

In September 2006, the RO, in pertinent part, granted service connection for hypertension, rated as 10 percent disabling, effective from May 9, 2005, and denied service connection for acid reflux, heart palpitations, and upper respiratory problems claimed as asthma.  The Veteran submitted a notice of disagreement as to the rating and effective date assigned for hypertension and as to the denial of the service connection claims.  See Statements from the Veteran received October 19, 2006, and May 29, 2007.   She was provided a statement of the case in March 2007 on all issues, except for the denial of service connection for upper respiratory problems claimed as asthma and an earlier effective date for the award of service connection for hypertension.  The Veteran then perfected an appeal.  See VA Form 9, received May 29, 2007.  



In August 2007, the RO granted service connection for a major depressive disorder, rated as 30 percent disabling, effective from May 9, 2005.  The Veteran submitted statements disagreeing with the assignment of a 30 percent rating.  See Statements, received on November 27, 2007, January 9, 2008, and April 7, 2008.  In April 2008, the RO assigned an increased rating of 50 percent for the Veteran's major depressive disorder, effective from May 9, 2005.  The Veteran thereafter indicated that she was unable to work because of her major depressive disorder and claimed entitlement to a TDIU.  See VA Form 21-8940, received on September 10, 2008.  The issue of entitlement to a TDIU is a component of the claim for an increased rating for the major depressive disorder.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In October 2009, the RO recharacterized the Veteran's disability as a major depressive disorder with PTSD and awarded a 100 percent schedular rating, effective from October 9, 2008.  In March 2010, the Veteran indicated that she is entitled to "retroactive" pay.  In sum, the Veteran submitted a timely notice of disagreement with the rating assigned for her service-connected disability by the RO in August 2007.  She took issue with the initial disability rating assigned and is presumed to be seeking the maximum benefits available under the law for the entire appellate period, i.e., since May 9, 2005.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also AB v. Brown, 6 Vet. App. 35 (1993).  She has not yet been provide a statement of the case (SOC) on this issue.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case. 

Initially, the Veteran seeks service connection for a gastrointestinal disorder and heart palpitations.  The RO denied the claims in September 2006 because "heart palpitations is not considered an actually disabling condition without a diagnosis of a cardiac condition" and, with respect to acid reflux, because "there is no evidence the claimed condition exists."  As the Veteran had service in Southwest Asia from October 1990 to April 1991, the Board finds it necessary to consider whether service connection for these conditions is warranted under the provisions of 38 C.F.R. § 3.317.

Also, the Veteran's May 2005 claim states that she received treatment at MacGregor Medical Center from 1996 to 2005.  A May 2003 VA medical record notes that the Veteran previously received medical care through a HMO.  The record does not show that the RO attempted to obtain these records.  A June 2008 VA treatment record indicates the Veteran received outside medical care at Kelsey Clinic.  Although records from this facility from 1994 to 1999 are associated with the claims file, continuing records since then have not been sought.  As these records may contain evidence or information that is pertinent to the claims they must be obtained.  In this regard, the Board notes that VA has a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private medical records.  See 38 U.S.C.A. § 5103A (b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2012).  Accordingly, efforts should be made on remand to obtain a complete copy of all of the Veteran's outstanding private treatment records.  She should also be afforded VA examinations, as set forth below.  The RO must take the opportunity to incorporate ongoing VA treatment records with the claims file.

As explained in the Introduction, the Veteran submitted timely notices of disagreement as the issues of entitlement to service connection for an upper respiratory disorder, to include asthma; entitlement to an effective date prior to May 9, 2005, for the award of service connection for hypertension; and entitlement to an initial rating in excess of 70 percent for a major depressive disorder with PTSD, to include entitlement to a TDIU, from May 9, 2005, to October 8, 2008.  Therefore, the issuance of an SOC is required for these issues.  The Board must remand the issues for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a statement of the case on the issues of entitlement to service connection for an upper respiratory disorder, to include asthma, to include as due to undiagnosed illness; entitlement to an effective date prior to May 9, 2005, for the award of service connection for hypertension; and entitlement to an initial rating in excess of 70 percent for a major depressive disorder with PTSD, to include entitlement to a total disability rating based upon individual unemployability, from May 9, 2005, to October 8, 2008.  If, and only if, the Veteran files a timely substantive appeal should the issues be returned to the Board.

2.  Send the Veteran a VCAA letter addressing the matter of service connection for a gastrointestinal disorder and heart palpitations, to include as due to undiagnosed illness.

3.  Contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment with respect to all private health care providers who have treated her for acid reflux, heart palpitations, and hypertension, to specifically include her HMO, MacGregor Medical Center from 1996 to 2005, and Kelsey-Seybold Clinic since August 1999.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records she identified.  If these records are not available, request that the medical facility provide a negative reply.  The Veteran should also be notified that she can submit this evidence on her own.

4.  Associate with the claims file copies of VA treatment records from the Houston VA Medical Center, dated since November 2012.

5.  Once all obtainable treatment records are associated with the claims file, schedule the Veteran for a VA cardiovascular examination.  Any indicated diagnostic tests and studies should be accomplished in conjunction with the examiner's report.  

The examiner should describe all pertinent symptomatology and findings with respect to the heart and hypertension, to include blood pressure readings.  

The examiner must state whether the Veteran's complaints of heart palpitations are attributable to a known clinical diagnosis, or whether those reported problems are manifestations of an undiagnosed illness.

If there are any objective indications of heart palpitations that cannot be attributed to any organic cause, the examiner should so state.  The examiner should identify any abnormal symptoms and abnormal physical findings that cannot be attributed to a know clinical diagnosis.

If any of the heart palpitations are determined to be attributable to a known clinical diagnosis, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that this disorder (a) had its clinical onset during active service or is related to any in-service disease, event, or injury; or (b) was either (i) caused by, or (ii) aggravated by the Veteran's service-connected major depressive disorder with PTSD, hypertension, or diabetes mellitus, and/or medication taken to treat these disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

6.  Schedule the Veteran for a VA gastrointestinal examination.  Any indicated diagnostic tests and studies should be accomplished in conjunction with the examiner's report.  

The examiner should describe all pertinent gastrointestinal symptomatology and findings.  

The examiner must state whether the Veteran's complaints of gastrointestinal symptoms are attributable to a known clinical diagnosis, or whether those reported problems are manifestations of an undiagnosed illness.

If there are any objective indications of gastrointestinal problems that cannot be attributed to any organic cause, the examiner should so state.  The examiner should identify any abnormal symptoms and abnormal physical findings that cannot be attributed to a know clinical diagnosis.



If any of the gastrointestinal symptoms are determined to be attributable to a known clinical diagnosis, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that this disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

7.  Next, review the evidence procured as a result of this remand and ensure that the remand directives have been accomplished, and return the case to the VA examiner(s) if all questions posed are not answered. 

8.  Finally, readjudicate the claims on appeal.  The RO/AMC must consider 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 with respect to the service connection claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide her and her representative with a supplemental SOC (SSOC) and allow an appropriate time for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

